Exhibit 10.2

 

ACCOUNT NUMBER

 

 

NUMBER OF SHARES                       CUSIP NUMBER

 

 

LIST ALL CERTIFICATES SUBMITTED

 

CERTIFICATE NUMBER

 

SHARES

 

CERTIFICATE NUMBER

 

SHARES

 

 

PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY. SIGN ON THE REVERSE SIDE
AND COMPLETE THE W-9 FORM BELOW.

 

REGISTRATION

IF CERTIFICATES AND /OR CHECKS ARE TO BE ISSUED IN A NAME OTHER THAN THAT SHOWN
AT THE TOP OF THIS FORM OR ARE TO BE SENT TO AN ADDRESS OTHER THAN THAT SHOWN AT
THE TOP OF THIS FORM, PLEASE CHECK THE BOX AT THE RIGHT AND COMPLETE THE
INFORMATION ON THE REVERSE SIDE OF THIS FORM.

 

LOST CERTIFICATES

IF YOUR SECURITIES HAVE BEEN EITHER LOST OR DESTROYED, PLEASE GIVE WRITTEN
NOTIFICATION TO AMERICAN STOCK TRANSFER AND TRUST COMPANY, 59 MAIDEN LANE, NEW
YORK, NY 10038, ATTENTION: LOST SECURITIES DEPT.

 

SUBSTITUTE FORM W-9 REQUEST FOR TAXPAYER IDENTIFICATION NUMBER AND CERTIFICATION

(PLEASE REFER TO ACCOMPANYING GUIDELINES)

 

PART 1 - PLEASE ENTER YOUR

SOCIAL SECURITY NUMBER OR

EMPLOYER IDENTIFICATION NUMBER

 

PART 2 - CERTIFICATION -Under Penalties of Perjury, I certify that:

 

(1) The number shown on this form is my correct Taxpayer Identification Number
(or I am waiting for a number to be issued to me) and

 

(2) I am not subject to backup withholding either because I have not been
notified by the Internal Revenue Service (AIRS@) that I am subject to back
withholding as a result failure to report all interest or dividends, or the IRS
has notified me that I am no subject to backup withholding.

 

PART 3 - CERTIFICATION FOR FOREIGN RECORD HOLDERS

 

Under penalties of perjury, I certify that I am not a United           of States
citizen or resident (or I am longer signing for a foreign corporation,
partnership, estate or trust).

 

SIGNATURE

DATE

 

--------------------------------------------------------------------------------


 

Certificate instructions - You may cross out item (2) in Part 2 above if you
have been notified by the IRS that you are subject to backup withholding because
of your underreporting interest or dividends on your tax return. However, if
after being notified by the IRS that you were subject to backup withholding you
received another notification from the IRS stating that you are no longer
subject to backup withholding, do not cross out item (2).

 

 

SIGNATURE

 

 

DATE

 

 

NOTE: FAILURE TO COMPLETE AND RETURN THIS SUBSTITUTE FORM W-9 MAY RESULT IN
BACKUP WITHHOLDING AT THE APPLICABLE RATE ON ANY PAYMENTS MADE TO YOU.

 

 

SPECIAL ISSUANCE INSTRUCTIONS

 

SPECIAL DELIVERY INSTRUCTIONS

(SEE INSTRUCTIONS)

 

(SEE INSTRUCTIONS)

 

 

 

To be completed ONLY if certificate(s) and/or check(s) are to be issued in the
name of someone other than the registered holder(s).

 

To be completed ONLY if certificate(s) and/or check(s) are to be mailed to
someone other than the registered holder(s), or to such registered holder(s) at
an address other than shown on the reverse side of this form.

 

 

 

NAME:

 

 

NAME:

 

 

 

ADDRESS:

 

 

ADDRESS:

 

 

 

 

 

 

 

 

SIGN HERE

SIGNATURE(S) OF

STOCKHOLDERS

 

 

DATED:

 

Must be signed by registered holder(s) exactly as name(s) appear(s) on the
Certificate(s) or a security position listing or by person(s) authorized to
become registered holder(s) by certificates and documents transmitted herewith. 
If signature is by a trustee, executor, administrator, guardian,
attorney-in-fact, officer of a corporation or other person acting in a fiduciary
or representative capacity, please set forth the following information and see
instructions.

 

NAME(S)

 

CAPACITY (full title)

 

ADDRESS

 

2

--------------------------------------------------------------------------------


 

AREA CODE AND TELEPHONE NO.

 

 

GUARANTEE OF SIGNATURE(S)

(SEE INSTRUCTIONS)

 

NAME OF FIRM

 

 

ADDRESS

 

 

AUTHORIZED SIGNATURE

 

NAME

 

AREA CODE AND TELEPHONE NO.

 

3

--------------------------------------------------------------------------------